Smith, J. (dissenting).
I respectfully dissent and would affirm the judgment of conviction. Defendant contends that County Court considered inaccurate and improper information in sentencing him. Even assuming, arguendo, that the contention *1384of defendant survives his waiver of the right to appeal (see generally People v Lopez, 6 NY3d 248, 255-256 [2006]), I conclude that it should be rejected. The presentence report indicated that the codefendant, defendant’s brother, had previously been convicted of assaultive conduct while coming to defendant’s aid. Defendant did not contest the accuracy of that information and thus has failed to preserve for our review his contention that the court relied upon inaccurate information in sentencing him (see People v Sumpter, 286 AD2d 450, 452 [2001], lv denied 97 NY2d 658 [2001]). Nor did the court rely upon improper information in sentencing defendant. A presentence report may include any relevant information concerning defendant’s history, including information with respect to prior offenses that did not result in a conviction (see People v Whalen, 99 AD2d 883, 884 [1984]). Defendant objected at sentencing when the court referred to the codefendant’s prior conviction, and the court assured defendant that it would draw no adverse inference against him with respect to that prior conviction. Furthermore, when sentencing defendant, the court specifically indicated its awareness that defendant was not charged with any crime arising out of the prior incident involving his brother. Thus, the record does not support the contention of defendant that the court relied upon inaccurate and improper information in sentencing him. Present—Martoche, J.E, Smith, Peradotto, Green and Pine, JJ.